In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated March 1, 2005, which granted the motion of the third-party defendants/second third-party defendants for summary judgment dismissing the third-party complaints, and the defendant third-party plaintiff separately appeals from the same order.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeal by the plaintiff must be dismissed as he is not aggrieved by the order (see CPLR 5511; Gwyn v 575 Fifth Ave. Assoc., 12 AD3d 403, 404 [2004]; Bentzinger v Host Marriot Corp., 6 AD3d 562 [2004]; Johnson v Leach Co., 5 AD3d 735 [2004]).
The separate appeal by the defendant third-party plaintiff must be dismissed as she did not submit papers in opposition to the underlying motion which resulted in the order appealed from. No appeal lies from an order entered upon the default of the appealing party (see CPLR 5511; Viggiani v Grodotzke, 306 AD2d 273, 274 [2003]). Miller, J.P., Spolzino, Lifson and Dillon, JJ., concur.